OPINION OF THE COURT
PER CURIAM.
This Federal Tort Claims Act death litigation was tried to the Court. It resulted in a judgment in favor of the Administratrix Plaintiff and against the Defendant. There were judgments also in favor of the Third-Party Defendants. There was evidence at the trial which justifies Plaintiff’s judgment against the Defendant alone and which justifies the judgments in favor of the Third-Party Defendants. Plaintiff urges that the wage loss figure should be increased, that the maintenance amount should be decreased and that the present worth of her judgment was erroneously calculated. All those items were carefully compiled by the Court and under the evidence we cannot say they were clearly wrong.
The judgments of the District Court will be affirmed.